Citation Nr: 0703894	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  That rating decision denied 
service connection for a bilateral hearing loss and bilateral 
tinnitus.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran had hearing 
loss during active service, or that this disability 
manifested within the first year after separation from 
military service.

2.  There is no competent medical evidence linking tinnitus 
to active military service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in, or 
aggravated by active military service, and moderate high 
frequency sensorineural hearing loss may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letters dated in 
November 2003 satisfied the duty to notify provisions.  
Although notice regarding potential ratings and effective 
dates was not provided, this is not harmful to the veteran as 
service connection for both issues on appeal is denied and no 
disability rating or effective date will be assigned; there 
is no possibility of any prejudice to the veteran.  

The veteran's service medical records have been obtained and 
he has been accorded a VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The veteran was 
afforded a personal hearing before the undersigned.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for service 
connection.  The evidence includes, but is not limited to:  
service medical records; the veteran's contentions, a copy of 
his hearing transcript; and VA examination report.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for service connection for a bilateral hearing loss and 
tinnitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for a disability which is proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus.  
A review of the service medical records does not reveal any 
complaints, or diagnoses, of hearing loss or tinnitus during 
active service.  In August 1967 a separation examination of 
the veteran was conducted.  The veteran's ears were all 
evaluated as "normal" by the examining physician.  Audiology 
evaluation did not reveal any hearing threshold in excess of 
5 decibels.  Because the threshold for normal hearing is from 
0 to 20 dB, with higher threshold levels indicating a degree 
of hearing loss, these results show that the veteran had 
normal hearing on separation from active service.  There is 
no indication that the veteran complained of ringing of the 
ears or was diagnosed with tinnitus in service.  See Hensley 
v. Brown 5 Vet. App. 155, 157 (1993).  This is negative 
evidence against the veteran's claims.

The veteran was provided a VA audiometric examination in 
January 2004.  The examiner noted that the veteran was 
exposed to noise from aircraft while in the Navy as an 
aircraft mechanic.  He also worked as a diesel mechanic for 
30 years and is a life-long hunter.  This evidence is 
consistent with the testimony the veteran provided in 
September 2005.  Following this examination, the examiner 
opined that the veteran's bilateral hearing loss and tinnitus 
were not as likely as not connected to his military service.  
He based his opinion on the evidence showing the veteran had 
a normal audiogram 4-months prior to discharge from service 
and has had significant noise exposure since he was released 
from the military.  This is negative evidence against the 
veteran's claims.  The veteran testified that he thought this 
examination was inadequate because of the examiner's attitude 
during the examination.  The audiometric examination appears 
to be complete.  The examiner reviewed the veteran's record, 
he provided diagnostic test results, and gave an opinion 
based upon the evidence he had reviewed.  The veteran has 
offered no evidence to persuade the Board that reliance on 
these findings is in error.  

The only positive evidence offered in behalf of the veteran's 
claims is his testimony indicating noise exposure in service 
and his belief that his current hearing loss and tinnitus is 
connected to that exposure.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran was 
sincere in his testimony, it does not provide the kind of 
competent evidence necessary to award the benefits he seeks 
as there is no indication in the record that he has special 
expertise in this regard.  

While the evidence contains evidence of a current hearing 
loss and tinnitus, and includes the veteran's testimony of 
in-service noise exposure, his appeal fails because there is 
negative evidence regarding a nexus between the claimed in-
service disease or injury and the present hearing loss and 
tinnitus.  Additionally, sensorineural hearing loss was not 
demonstrated until many years after the veteran was 
discharged from the military.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against these claims, the doctrine is not 
for application, and the veteran's claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (990).


ORDER

Service connection for a bilateral hearing loss and bilateral 
tinnitus is denied.  



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals




 

